DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/28/2022 and 10/31/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Status of Claims
The examiner has taken notice that claims 1-13, 15-24, and 28-30 have been amended, claim 26 has been canceled, and claims 31-44 have been newly added.  Claims 1-25 and 27-44 are pending in the current application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the term “compensation factor” recited in claims 1, 15, 29, 32, 37, and 40 lacks proper antecedent basis from the original specification.
Response to Arguments
Applicant’s arguments filed 09/09/2022 regarding claim 24 have been fully considered but are not persuasive.
	Applicant argues that Edge does not teach “a capability indication comprising at least one of UE mobility information indicating that the UE is a fixed UE or a mobile UE, a periodicity for the UE to participate in a satellite-assisted UE location determination, a timing associated with the satellite-assisted UE location determination, or any combination thereof” as recited in amended independent claim 24.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Edge teaches a capabilities message transmitted by a UE (Edge - Paragraph [0062], note UE responds to the AMF (Access and Mobility Management Function, see Paragraph [0038]) with an LPP/NPP Provide Capabilities message sent may indicate the positioning capabilities of the UE 105 with respect to LPP/NPP, e.g., the LPP and/or NPP position methods and associated LPP and/or NPP assistance data supported by the UE 105 (e.g. such as A-GNSS positioning, OTDOA positioning, Real Time Kinematics (RTK), ECID positioning, WLAN positioning, etc.)).  It would have been obvious to one of ordinary skill in the art to infer whether the UE is moving or fixed based on the indicated LPP/NPP assistance data (e.g., a change in position/location over time).  Therefore, Edge still teaches “a capability indication comprising at least one of UE mobility information indicating that the UE is a fixed UE or a mobile UE, a periodicity for the UE to participate in a satellite-assisted UE location determination, a timing associated with the satellite-assisted UE location determination, or any combination thereof” as recited in amended independent claim 24.
Applicant’s arguments with respect to claim(s) 1-23 and 29-30 have been considered but are moot in view of newly found reference Vasavada.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23, 29-34, and 37-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, it is unclear as to what the scope of the term “compensation factor” encompasses in light of applicant’s specification.  Is it referring to pre-compensation (e.g., uplink timing or uplink frequency, or both) as described in paragraph [0105] of applicant’s specification?

	Claims 15, 29, 32, 37, and 40 are interpreted and rejected for the same reason as claim 1.
	Claims 2-14 are rejected for depending on claim 1.
	Claims 16-23 are rejected for depending on claim 15.
	Claims 30-31 are rejected for depending on claim 29.
	Claims 33-34 are rejected for depending on claim 32.
	Claims 38-39 are rejected for depending on claim 37.
	Claims 41-42 are rejected for depending on claim 40.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9-10, 13-16, 23, 29, 32-33, 37-38, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2018/0376393 A1), hereinafter referred to as Wu, in view of Edge et al. (US 2019/0037338 A1), hereinafter referred to as Edge, and Vasavada et al. (US 2015/0270890 A1), hereinafter referred to as Vasavada.

	Regarding claim 1, Wu teaches a method for wireless communication at a user equipment (UE) (Wu - Paragraph [0010], note method for switching forward link communications of a user terminal between a first satellite and a second satellite, the method can be performed by a user terminal; Paragraph [0040], note a UT and a corresponding UE may be integral parts of a single physical device), comprising:
	receiving first location information for a satellite from a wireless network node (Wu - Fig. 8; Paragraph [0119], note the UT (user terminal) 700 may obtain ephemeris data of a first satellite 810 from another UT, from another satellite, from the SAN (satellite access network) 150 (comprising gateways and infrastructure as illustrated in Fig. 1), the UT 700 may decode satellite information blocks (SIBs) received from the first satellite 810, the SIBs may include ephemeris data for a number of the first satellites 810);
	receiving second location information for the satellite from the wireless network node via a unicast message (Wu - Fig. 8; Paragraph [0119], note the UT may decode satellite information blocks (SIBs) received from the first satellite 810; i.e., each SIB contains ephemeris data of the first satellite); and
	transmitting an uplink communication via the satellite based at least in part on at least one of the first location information for the satellite or the second location information for the satellite (Wu - Paragraph [0085], note the UT may include or be associated with one or more directional antennas to provide high-speed return links (e.g., uplinks) to satellites; Paragraph [0112], note the first satellite 810 provides a return link for transmissions from the UT 700 to the gateway 200 (such as channel information, see Paragraph [0123]); Paragraph [0119], note the UT 700 may initially access the satellite system by first acquiring the first satellite 810; Paragraph [0121], note once the UT 700 establishes a link with the first satellite 810, the UT 700 may camp on the first satellite 810).
	Wu does not teach receiving the first location information for the satellite from the wireless network node via a broadcast message.
	In an analogous art, Edge teaches receiving the first location information from the wireless network node via a broadcast message (Edge - Paragraph [0103], note the location assistance data may be broadcast by a wireless node using one or more System Information Blocks (SIBs) (based on requests from UEs, see Paragraph [0104])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Edge into Wu in order to broadcast location data to increase the amount of location-related information, improving measurement accuracy and acquisition of base stations (Edge - Paragraphs [0028] and [0103]).
	The combination of Wu and Edge still does not teach transmitting the uplink communication via the satellite based at least in part on a compensation factor that is determined using at least one of the first location information for the satellite or the second location information for the satellite, or both.
	In an analogous art, Vasavada teaches transmitting the uplink communication via the satellite based at least in part on a compensation factor that is determined using at least one of the first location information for the satellite or the second location information for the satellite, or both (Vasavada - Paragraph [0048], note based on the knowledge of the ephemeris data, the UT (user terminal) compensates for the downlink delay and Doppler in the tracked signal, the UT additionally pre-compensates its transmission for the return uplink delay and Doppler offsets on the link to the primary LEO satellite; Paragraph [0062], note the UT estimates the system reference from the downlink reception by removing the downlink delay and Doppler offsets, and pre-compensates the estimated system reference for the return uplink delay and Doppler offsets of the target (primary) return link LEO satellite).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Vasavada into the combination of Wu and Edge in order to utilize ephemeris data to perform synchronization that compensates for large Doppler offsets in satellite systems (Vasavada - Paragraph [0004]).

	Regarding claim 2, the combination of Wu, Edge, and Vasavada specifically Wu teaches the receiving the second location information for the satellite comprising:
	receiving second location information for the satellite during a connection setup procedure with the wireless network node (Wu - Paragraph [0119], note the UT 700 may initially access the satellite system by first acquiring the first satellite 810, the UT 700 may decode satellite information blocks (SIBs) received from the first satellite 810).

	Regarding claim 9, Wu does not teach the method further comprising: determining, based at least in part on at least one of the first location information for the satellite or the second location information for the satellite, an uplink timing, an uplink frequency, or both, for transmitting the uplink communication via the satellite.
	In an analogous art, Edge teaches the method further comprising:
	determining, based at least in part on at least one of the first location information for the satellite or the second location information for the satellite, an uplink timing, an uplink frequency, or both, for transmitting the uplink communication via the satellite (Edge - Paragraph [0055], note one or more SIBs may convey assistance data to a UE, assistance data for the A-GNSS position method may convey acquisition assistance data to the UE indicating visible SVs (satellite vehicles) and a frequency for a navigation signal transmitted by each visible SV, assistance data for OTDOA may convey PRS (positioning reference signal) configuration parameters to UE 105 (e.g., PRS frequency, periodicity and/or duration); Paragraph [0058], note transmission of PRS using an uplink carrier frequency).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Edge into Wu for the same reason as claim 1 above.

	Regarding claim 10, the combination of Wu, Edge, and Vasavada specifically Wu teaches the method further comprising:
	determining that the UE is in an idle mode, wherein the uplink timing, the uplink frequency, or both are determined based at least in part on the first location information for the satellite (Wu - Paragraph [0121], note once the UT establishes a satellite link with the first satellite, the UT may camp on the first satellite, may perform Idle Mode cell selection and re-selection on the first satellite; Paragraph [0122], note once the UT has obtained or determined ephemeris data for the second satellite, the SAN may determine whether (or when) to switch the forward link communications of the UT from a serving beam of the first satellite to a target beam of the second satellite).

	Regarding claim 13, the combination of Wu, Edge, and Vasavada specifically Wu teaches wherein the network node comprises a base station or the satellite (Wu - Fig. 1; Paragraph [0040], note satellites, bidirectional access link; Paragraph [0098], note serving satellite; Paragraph [0099], note serving beam of LEO/MEO satellite).

	Regarding claim 14, Wu does not teach wherein the UE comprises an internet of things UE or an enhanced machine-type communication UE.
	In an analogous art, Edge teaches wherein the UE comprises an internet of things UE or an enhanced machine-type communication UE (Edge - Paragraph [0033], note UE may correspond to an Internet of Things (IoT) device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Edge into Wu for the same reason as claim 1 above.

	Regarding claim 15, Wu teaches a method for wireless communication at a wireless network node (Wu - Paragraph [0033], note allow a user terminal to transmit and receive data using a satellite system including different types of satellites (wireless network nodes)), comprising:
	transmitting first location information for a satellite to a user equipment (UE) (Wu - Fig. 8; Paragraph [0119], note the UT (user terminal) 700 may obtain ephemeris data of a first satellite 810 from another UT, from another satellite, from the SAN (satellite access network) 150 (comprising gateways and infrastructure as illustrated in Fig. 1), the UT 700 may decode satellite information blocks (SIBs) received from the first satellite 810, the SIBs may include ephemeris data for a number of the first satellites 810);
	transmitting second location information for the satellite to the UE via a unicast message (Wu - Fig. 8; Paragraph [0119], note the UT may decode satellite information blocks (SIBs) received from the first satellite 810; i.e., each SIB contains ephemeris data of the first satellite); and
	receiving an uplink communication based at least in part on at least one of the first location information for the satellite or the second location information for the satellite (Wu - Paragraph [0085], note the UT may include or be associated with one or more directional antennas to provide high-speed return links (e.g., uplinks) to satellites; Paragraph [0112], note the first satellite 810 provides a return link for transmissions from the UT 700 to the gateway 200 (such as channel information, see Paragraph [0123]); Paragraph [0119], note the UT 700 may initially access the satellite system by first acquiring the first satellite 810; Paragraph [0121], note once the UT 700 establishes a link with the first satellite 810, the UT 700 may camp on the first satellite 810).
	Wu does not teach transmitting the first location information for the satellite to the UE via a broadcast message.
	In an analogous art, Edge teaches transmitting the first location information for the satellite to the UE via a broadcast message (Edge - Paragraph [0103], note the location assistance data may be broadcast by a wireless node using one or more System Information Blocks (SIBs) (based on requests from UEs, see Paragraph [0104])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Edge into Wu in order to broadcast location data to increase the amount of location-related information, improving measurement accuracy and acquisition of base stations (Edge - Paragraphs [0028] and [0103]).
	The combination of Wu and Edge still does not teach receiving the uplink communication via the satellite based at least in part on a compensation factor that is determined using at least one of the first location information for the satellite or the second location information for the satellite, or both.
	In an analogous art, Vasavada teaches receiving the uplink communication via the satellite based at least in part on a compensation factor that is determined using at least one of the first location information for the satellite or the second location information for the satellite, or both (Vasavada - Paragraph [0048], note based on the knowledge of the ephemeris data, the UT (user terminal) compensates for the downlink delay and Doppler in the tracked signal, the UT additionally pre-compensates its transmission for the return uplink delay and Doppler offsets on the link to the primary LEO satellite; Paragraph [0062], note the UT estimates the system reference from the downlink reception by removing the downlink delay and Doppler offsets, and pre-compensates the estimated system reference for the return uplink delay and Doppler offsets of the target (primary) return link LEO satellite).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Vasavada into the combination of Wu and Edge in order to utilize ephemeris data to perform synchronization that compensates for large Doppler offsets in satellite systems (Vasavada - Paragraph [0004]).

	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 2, except the claim is written from the perspective of the wireless network node.
	Regarding claim 23, the claim is interpreted and rejected for the same reason as claim 9, except the claim is written from the perspective of the wireless network node.

	Regarding claim 29, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in an apparatus claim format, which is taught by Wu (Wu - Fig. 7; Paragraph [0086], note the user terminal (UT) 700 includes a processor 720, a memory 730; Paragraph [0093], note the memory 730 may also include a non-transitory computer-readable medium; Paragraph [0098], note the processor 720 may be any suitable one or more processors capable of executing scripts or instructions of one or more software programs stored within the memory 730 of the UT 700).

	Regarding claim 32, the claim is interpreted and rejected for the same reason as claim 15, except the claim is written in an apparatus claim format, which is taught by Wu (Wu - Fig. 2; Paragraph [0045], note gateway 200 includes digital subsystem 220; Paragraph [0048], note the digital subsystem 220 may include a baseband processor 226, control processor 228; Paragraph [0177], note aspects disclosed may be embodied in a software module executed by a processor, a software module may reside in RAM memory, flash memory, ROM memory, etc.).

	Regarding claim 33, the claim is interpreted and rejected for the same reason as claim 2, except the claim is written from the perspective of the wireless network node.

	Regarding claim 37, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a non-transitory computer-readable medium (CRM) claim format, which is taught by Wu (Wu - Fig. 7; Paragraph [0086], note the user terminal (UT) 700 includes a memory 730; Paragraph [0093], note the memory 730 may also include a non-transitory computer-readable medium).

	Regarding claim 38, the claim is interpreted and rejected for the same reason as claim 2.

	Regarding claim 40, the claim is interpreted and rejected for the same reason as claim 15, except the claim is written in a non-transitory computer-readable medium (CRM) claim format, which is taught by Wu (Wu - Fig. 2; Paragraph [0045], note gateway 200 includes digital subsystem 220; Paragraph [0048], note the digital subsystem 220 may include a baseband processor 226, control processor 228; Paragraph [0177], note aspects disclosed may be embodied in a software module executed by a processor, a software module may reside in RAM memory, flash memory, ROM memory, etc.).

	Regarding claim 41, the claim is interpreted and rejected for the same reason as claim 2, except the claim is written from the perspective of the wireless network node.

Claims 3, 17, 30-31, 34, 39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Edge and Vasavada as applied to claims 1, 15, 29, 32, 37, and 40 above, and further in view of Fischer (US 2017/0288830 A1).

	Regarding claim 3, the combination of Wu, Edge, and Vasavada does not teach the method further comprising: receiving, from the wireless network node, downlink control information scheduling a physical downlink shared channel that includes the second location information for the satellite.
	In an analogous art, Fischer teaches the method further comprising:
	receiving, from the wireless network node, downlink control information scheduling a physical downlink shared channel that includes the second location information for the satellite (Fischer - Paragraph [0054], note satellite measurements, the mobile device may use location assistance data (e.g., provided by a location server via, for example, eNB); Paragraph [0096], note PRS configuration information for each LTU, together with other TBS system information (e.g., LTU coordinates), that are used for position-determination purposes may be included with the LTU Physical Downlink Shared Channel (LTU-PDSCH), TBS system information may be communicated to a UE via assistance data transmission from a non-LTU node, resource allocation of PDSCH carrying SIB is indicated in an associated Downlink Control Information (DCI) message carried on the PDCCH).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Fischer into the combination of Wu, Edge, and Vasavada in order to allow dynamic resource allocation on the PDSCH carrying SIBs containing assistance/location data, improving the performance of position determination procedures (Fischer - Paragraphs [0002] and [0096]).

	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 3, except the claim is written from the perspective of the wireless network node.
	Regarding claim 30, the claim is interpreted and rejected for the same reason as claim 3, except the claim is written from the perspective of the wireless network node.
	Regarding claim 31, the claim is interpreted and rejected for the same reason as claim 3, except the claim is written from the perspective of the wireless network node.
	Regarding claim 34, the claim is interpreted and rejected for the same reason as claim 3, except the claim is written from the perspective of the wireless network node.

	Regarding claim 39, the claim is interpreted and rejected for the same reason as claim 3.

	Regarding claim 42, the claim is interpreted and rejected for the same reason as claim 3, except the claim is written from the perspective of the wireless network node.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Edge and Vasavada as applied to claims 1 and 15 above, and further in view of Fischer, and Yu et al. (US 2019/0053051 A1), hereinafter referred to as Yu.

	Regarding claim 4, the combination of Wu, Edge, and Vasavada does not teach the method further comprising: receiving, from the wireless network node, downlink control information scheduling an uplink grant for transmitting the uplink communication and a downlink grant, the downlink grant preceding the uplink grant and including the second location information for the satellite.
	In an analogous art, Fischer teaches the method further comprising:
	receiving, from the wireless network node, downlink control information scheduling an uplink grant for transmitting the uplink communication and a downlink grant, the downlink grant preceding the uplink grant (Fischer - Paragraph [0096], note resource allocation (grant) of the PDSCH carrying SIB (i.e., assistance data transmission) is indicated in an associated Downlink Control Information (DCI) message carried on the PDCCH; Paragraph [0147], note nodes configured to receive and process uplink communications).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Fischer into the combination of Wu, Edge, and Vasavada in order to allow dynamic resource allocation on the PDSCH carrying SIBs containing assistance/location data, improving the performance of position determination procedures (Fischer - Paragraphs [0002] and [0096]).
	The combination of Wu, Edge, Vasavada, and Fischer still does not teach the downlink grant including the second location information for the satellite.
	In an analogous art, Yu teaches the downlink grant including the second location information for the satellite (Yu - Paragraph [0085], note the authentication grant message transmitted to the terminal device may include geographical information, which may be position or location information acquired from a satellite based positioning system).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yu into the combination of Wu, Edge, Vasavada, and Fischer in order to include location information in a grant message, allowing for authentication and verification of transmitter devices (Yu - Paragraph [0086]).

	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 4, except the claim is written from the perspective of the wireless network node.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Edge and Vasavada as applied to claims 1 and 15 above, and further in view of Kim et al. (US 2010/0157880 A1), hereinafter referred to as Kim.

	Regarding claim 5, the combination of Wu, Edge, and Vasavada does not teach the receiving the second location information for the satellite comprising: receiving, from the wireless network node, downlink control information including the second location information for the satellite.
	In an analogous art, Kim teaches the receiving the second location information for the satellite comprising:
	receiving, from the wireless network node, downlink control information including the second location information for the satellite (Kim - Fig. 2; Paragraph [0017], note receiving, from the satellite, downlink control information that includes location information associated with terminals included in a coverage of a satellite beam; Paragraph [0053], note the satellite may transmit location information associated with the terminals to the terminals using downlink control information).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim into the combination of Wu, Edge, and Vasavada in order to include location information in DCI, allowing for timing adjustment of uplink transmissions to compensate for delays (Kim - Paragraph [0058]).

	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 5, except the claim is written from the perspective of the wireless network node.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Edge and Vasavada as applied to claims 1 and 15 above, and further in view of Yu.

	Regarding claim 6, the combination of Wu, Edge, and Vasavada does not teach the receiving the second location information for the satellite comprising: receiving the second location information for the satellite via a configured grant or a semi-persistent scheduling downlink grant, or both.
	In an analogous art, Fischer teaches the receiving the second location information for the satellite comprising:
	receiving the second location information for the satellite via a configured grant or a semi-persistent scheduling downlink grant (Yu - Paragraph [0085], note the authentication grant message transmitted to the terminal device may include geographical information, which may be position or location information acquired from a satellite based positioning system), or both.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yu into the combination of Wu, Edge, and Vasavada in order to include location information in a grant message, allowing for authentication and verification of transmitter devices (Yu - Paragraph [0086]).

	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 6, except the claim is written from the perspective of the wireless network node.

Claims 7-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Edge and Vasavada as applied to claims 1 and 15 above, and further in view of Edge et al. (US 2018/0324740 A1), hereinafter referred to as Edge(2).

	Regarding claim 7, the combination of Wu, Edge, and Vasavada does not teach the receiving the second location information for the satellite comprising: receiving the second location information for the satellite via a preconfigured uplink resource configuration message.
	In an analogous art, Edge(2) teaches the receiving the second location information for the satellite comprising:
	receiving the second location information for the satellite via a preconfigured uplink resource configuration message (Edge(2) - Paragraph [0130], note an RRC (radio resource control) message may comprise a single SIB, where the SIB may comprise a PAD (positioning assistance data), PAD encoded in SIBs may each comprise a subset of assistance data for one LPP position method (e.g., such as GNSS)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Edge(2) into the combination of Wu, Edge, and Vasavada in order to include location information in an RRC message, reducing transmission overhead (Edge(2) - Paragraphs [0130] and [0132]).

	Regarding claim 8, the combination of Wu, Edge, and Vasavada does not teach the method further comprising: transmitting a preconfigured uplink resource message, the receiving the second location information for the satellite comprising receiving the second location information for the satellite in response to transmitting the preconfigured uplink resource message.
	In an analogous art, Edge(2) teaches the method further comprising:
	transmitting a preconfigured uplink resource message, the receiving the second location information for the satellite comprising receiving the second location information for the satellite in response to transmitting the preconfigured uplink resource message (Edge(2) - Paragraph [0130], note an RRC message may comprise a single SIB, where the SIB may comprise a PAD, PAD encoded in SIBs may each comprise a subset of assistance data for one LPP position method (e.g., such as GNSS); Paragraph [0136], note the UE may receive one or more SIBs containing PAD that are broadcast by eNB, the UE may then determine which SIBs to receive and decode).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Edge(2) into the combination of Wu, Edge, and Vasavada for the same reason as claim 7 above.

	Regarding claim 21, the claim is interpreted and rejected for the same reason as claim 7, except the claim is written from the perspective of the wireless network node.
	Regarding claim 22, the claim is interpreted and rejected for the same reason as claim 8, except the claim is written from the perspective of the wireless network node.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Edge and Vasavada as applied to claim 9 above, and further in view of Prabhakar et al. (US 2021/0185739 A1), hereinafter referred to as Prabhakar.

	Regarding claim 11, the combination of Wu, Edge, and Vasavada does not teach the method further comprising: determining that the UE is in a connected mode, wherein the uplink timing, the uplink frequency, or both are determined based at least in part on the second location information for the satellite.
	In an analogous art, Prabhakar teaches the method further comprising:
	determining that the UE is in a connected mode, wherein the uplink timing, the uplink frequency, or both are determined based at least in part on the second location information for the satellite (Prabhakar - Paragraph [0085], note the UE may create and maintain a UE Beam Reference Table containing the mapping of the last used antenna and the corresponding antenna element of the antenna, along with the angle, azimuth, and elevation values, to the physical cell identifier (PCI) and beam identifier, as well as a location mapping (e.g., using GPS coordinates), when transitioning to RRC connected, the UE may use the last saved antenna element and beam information; Paragraph [0104], note the wireless device is further configured to determine a frequency range associated with the stored antenna information and beam information).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Prabhakar into the combination of Wu, Edge, and Vasavada in order to use historical location data to reduce latency when a UE resumes operation by transitioning to RRC connected state (Prabhakar - Paragraphs [0085] and [0086]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Edge and Vasavada as applied to claim 9 above, and further in view of O’Connor et al. (US 2013/0342393 A1), hereinafter referred to as O’Connor.

	Regarding claim 12, the combination of Wu, Edge, and Vasavada does not teach the method further comprising: determining whether to use the first location information for the satellite or the second location information for the satellite to determine the uplink timing, the uplink frequency, or both based at least in part on one or more of an accuracy of the first location information for the satellite, an accuracy of the second location information for the satellite, a timing of the first location information for the satellite, a timing of the second location information for the satellite, or a combination thereof.
	In an analogous art, O’Connor teaches the method further comprising:
	determining whether to use the first location information for the satellite or the second location information for the satellite to determine the uplink timing, the uplink frequency, or both based at least in part on one or more of an accuracy of the first location information for the satellite, an accuracy of the second location information for the satellite, a timing of the first location information for the satellite, a timing of the second location information for the satellite, or a combination thereof (O’Connor - Paragraph [0007], note a subset of the satellites in view are selected such that the subset provided the best accuracy of the PVT (position, velocity, and time) solution; Paragraph [0111], note the receiver processes the navigation signals to generate a set of GNSS measurements from the set of GNSS satellites and computes desired target parameters (such as position, velocity, and time) within certain accuracy).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of O’Connor into the combination of Wu, Edge, and Vasavada in order to select a subset of satellites that provides the best accuracy of location data (O’Connor - Paragraphs [0007] and [0113]).

Claims 24-25, 27-28, 35-36, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Edge.

	Regarding claim 24, Wu teaches a method for wireless communication at a user equipment (UE) (Wu - Paragraph [0010], note method for switching forward link communications of a user terminal between a first satellite and a second satellite, the method can be performed by a user terminal), comprising:
	transmitting, to a wireless network node, a capability indication (Wu - Paragraph [0121], note the UT may determine whether it is capable of receiving data from the second satellite, and may report this capability to the SAN (satellite access network) 150 (comprising gateways and infrastructure as illustrated in Fig. 1); Paragraph [0138], note the UT (user terminal) can report a capability parameter indicating an amount of time associated with repositioning its antenna and re-acquiring the physical layer loops to switch its communications from one satellite to another satellite); and
	communicating with the wireless network node based at least in part on the capability indication (Wu - Paragraph [0138], note amount of time associated with repositioning its antenna and re-acquiring the physical layer loops to switch its communications from one satellite to another satellite).
	Wu does not teach the capability indication comprising at least one of UE mobility information indicating that the UE is a fixed UE or a mobile UE, a periodicity for the UE to participate in a satellite-assisted UE location determination, a timing associated with the satellite-assisted UE location determination, or any combination thereof.
	In an analogous art, Edge teaches the capability indication comprising at least one of UE mobility information indicating that the UE is a fixed UE or a mobile UE, a periodicity for the UE to participate in a satellite-assisted UE location determination, a timing associated with the satellite-assisted UE location determination, or any combination thereof (Edge - Paragraph [0062], note UE responds to the AMF (Access and Mobility Management Function, see Paragraph [0038]) with an LPP/NPP Provide Capabilities message sent may indicate the positioning capabilities of the UE 105 with respect to LPP/NPP, e.g., the LPP and/or NPP position methods and associated LPP and/or NPP assistance data supported by the UE 105 (e.g. such as A-GNSS positioning, OTDOA positioning, Real Time Kinematics (RTK, involving movement), ECID positioning, WLAN positioning, etc.)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Edge into Wu in order for a UE to indicate its capabilities to network management functions/entities to help determine a suitable position method for the UE and support additional resource allocation (Edge - Paragraph [0062]).

	Regarding claim 25, Wu does not teach wherein the capability indication is transmitted as a part of a UE capability message.
	In an analogous art, Edge teaches wherein the capability indication is transmitted as a part of a UE capability message (Edge - Paragraph [0062], note UE responds to the AMF with an LPP/NPP Provide Capabilities message).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Edge into Wu for the same reason as claim 24 above.

	Regarding claim 27, Wu does not teach wherein the UE comprises an internet of things UE or an enhanced machine-type communication UE.
	In an analogous art, Edge teaches wherein the UE comprises an internet of things UE or an enhanced machine-type communication UE (Edge - Paragraph [0033], note UE may correspond to an Internet of Things (IoT) device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Edge into Wu for the same reason as claim 24 above.

	Regarding claim 28, the combination of Wu and Edge, specifically Wu teaches wherein:
	the satellite-assisted UE location determination is based at least in part on a global navigation satellite system or a global positioning system or both (Wu - Paragraph [0076], note the UE a satellite positioning system (SPS) receiver. The SPS receiver may be compatible with the Global Positioning System (GPS), the Global Navigation Satellite System (GLONASS) and/or any other global or regional satellite based positioning system); and
	the wireless network node comprises a serving satellite or a serving base station in a non-terrestrial network (Wu - Fig. 1; Paragraph [0040], note satellites, bidirectional access link; Paragraph [0098], note serving satellite; Paragraph [0099], note serving beam of LEO/MEO satellite).

	Regarding claim 35, the claim is interpreted and rejected for the same reason as claim 24, except the claim is written in an apparatus claim format, which is taught by Wu (Wu - Fig. 7; Paragraph [0086], note the user terminal (UT) 700 includes a processor 720, a memory 730; Paragraph [0093], note the memory 730 may also include a non-transitory computer-readable medium; Paragraph [0098], note the processor 720 may be any suitable one or more processors capable of executing scripts or instructions of one or more software programs stored within the memory 730 of the UT 700).

	Regarding claim 36, the claim is interpreted and rejected for the same reason as claim 25.

	Regarding claim 43, the claim is interpreted and rejected for the same reason as claim 24, except the claim is written in a non-transitory computer-readable medium (CRM) claim format, which is taught by Wu (Wu - Fig. 7; Paragraph [0086], note the user terminal (UT) 700 includes a memory 730; Paragraph [0093], note the memory 730 may also include a non-transitory computer-readable medium).

	Regarding claim 44, the claim is interpreted and rejected for the same reason as claim 25.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Watson et al (US 2017/0353228 A1) discloses a motion compensation unit configured to generate a motion compensated signal based on stored location information of a satellite receiver.
	Avellan et al. (US 2019/0238216 A1) discloses Doppler pre-compensation based on satellite ephemeris and beam footprint.
	Axmon et al. (US 2019/0260462 A1) discloses pre-compensation of uplink signals for expected Doppler shift.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461